DETAIL ACTION
	Claims 1, 3-10 and 12-20 are allowed in this Office Action (Re-number 1-18).
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph P. Gushue (Reg. # 59,819) on November 22, 2021.
The application has been amended as follows:
Claims 1, 10 and 19 are amended.
Claims 2 and 11 are cancelled.
AMENDMENTS TO THE CLAIM
1. (Currently Amended)	A method for accessing data stored as a table in a storage medium, the method comprising:
receiving, at a multiplexer tree, a read access request for the table, the read access request including at least a lookup address;
determining, by the multiplexer tree, an index into the table by performing
accessing a selected storage element in the table based on the selected at least one row,
wherein the multiplexer tree uses each address bit in the lookup address as a select bit at least once in a particular path in the multiplexer tree.
2. Canceled.
3. (Previously Presented)	The method of claim 1, wherein the at least one bit from the address lookup is a predetermined number of bits.
4. (Original)	The method of claim 1, wherein the multiplexer tree uses different address bits from the lookup address as select bits for each level in a particular path in the multiplexer tree.
5. (Original)	The method of claim 1, wherein multiple address bits from the lookup address are hashed at certain levels of the multiplexer tree.
6. (Previously Presented)	The method of claim 1, wherein the determining, by the multiplexer tree, the index into the table includes performing column reduction using the lookup address.
7. (Original)	The method of claim 6, wherein address bits not used for row reduction are used as input bits for the column reduction.
8. (Original)	The method of claim 7, wherein hashed selection bits from a corresponding row reduction are used for the column reduction.
9. (Original)	The method of claim 1, wherein the lookup address includes at least one of global history, linear address, physical address, thread identifier, page attributes, and a pointer.
10. (Currently Amended)	A system for accessing data stored as a table in a storage medium, the system comprising:
	a processor;

	a multiplexer tree connected to the storage medium and the processor, the multiplexer tree including a plurality of row multiplexers, wherein the multiplexer tree is configured to:
	receive a read access request from the processor to access the table, the read access request including at least a lookup address;
	determine an index into the table by performing hashing and row reduction in parallel, wherein the row reduction uses at least one bit from the lookup address without repeating the use of the at least one bit with respect to traversing a particular path in the multiplexer tree to select at least one row; and
	access a selected storage element in the table based on the selected at least one row, 
wherein the multiplexer tree uses each address bit in the lookup address as a select bit at least once in a particular path in the multiplexer tree.
11. Canceled.
12. (Previously Presented)	The system of claim 10, wherein the at least one bit from the address lookup is a predetermined number of bits.
13. (Original)	The system of claim 10, wherein the multiplexer tree uses different address bits from the lookup address as select bits for each level in a particular path in the multiplexer tree.
14. (Original)	The system of claim 10, wherein multiple address bits from the lookup address are hashed at certain levels of the multiplexer tree.
 using the lookup address to select a column.
16. (Previously Presented)	The system of claim 15, wherein bits from the lookup address not used for row reduction are used as input bits for the column reduction.
17. (Original)	The system of claim 16, wherein hashed selection bits from a corresponding row reduction are used for the column reduction.
18. (Original)	The system of claim 10, wherein the lookup address includes at least one of global history, linear address, physical address, thread identifier, page attributes, and a pointer.
19. (Currently Amended)	A multiplexer tree circuit comprising:
	circuitry configured to receive a read access request for data stored as a table in a storage medium, the read request including at least a lookup address;
	a plurality of row multiplexers, wherein the plurality of row multiplexers are configured to perform hashing and row reduction in parallel and each row multiplexer uses at least one bit from the lookup address without repeating the use of the at least one bit with respect to traversing a particular path in the multiplexer tree to select at least one row; and
	circuitry configured to access a selected storage element in the table based on the selected at least one row,
wherein each address bit in the lookup address is used as a select bit at least once in a particular path in the multiplexer tree.
20. (Previously Presented)	The multiplexer tree circuit of claim 19, further comprising one or more column multiplexers, wherein the one or more column multiplexers are configured to perform column reduction in parallel with the hashing and row reduction performed by the plurality of row multiplexers using the lookup address to select a column, wherein bits from the lookup address not used for row reduction are used as input bits for the column reduction, and wherein hashed selection bits from a corresponding row reduction  are used for the column reduction.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The Examiner has considered Applicant’s Arguments/Remarks filed (pages 8-15) dated July 19, 2021, regarding the features of claims 1, 10 and 19, the claimed features “determining, by the multiplexer tree, an index into the table by performing hashing and row reduction in parallel, wherein the row reduction uses at least one bit from the lookup address without repeating the use of the at least one bit with respect to traversing a particular path in the multiplexer tree to select at least one row”, and in conjunction with other elements of the independent claims would not found anticipated or obvious over the prior art made of record. 
	The prior art Veredas-Ramirz et al. (US 2005/0174144) discloses a read out device for reading out a data word from a memory cell is described. The read out device has memory cells, inputs for input variables for selecting a memory cell and a hierarchical arrangement of multiplexers having N hierarchical levels. The control inputs of the multiplexers of a hierarchical level are connected to an input, the inputs of the 
The prior art Wang (US 2009/0100055) discloses provides a method for signature scanning. The method includes processing one or more signatures into one or more formats that include one or more fingerprints and one or more follow-on search data structures for each fixed-size signature or signature substring such that the number of fingerprints for each fixed-size signature or signature substring is equal to a step size for a signature scanning operation and the particular fixed-size signature or signature substring is identifiable at any location within any string fields to be scanned, receiving a particular string field, identifying any signatures included in the particular string field including scanning for the fingerprints for each scan step size and searching for the follow-on search data structures at the locations where one or more fingerprints are found, and outputting any identified signatures.
	The prior art Tyson (US 9,047,329) discloses a device is configured to provide a lookup operation for looking up a data value stored in a result table. The device includes several data tables for storing keys, or compressed representations of keys, associated with data values stored in the result table. During an example lookup operation, storage locations included within the data tables are searched for a particular key, or compressed representations of the key. If the key is found, the storage location is used to identify a memory address associated with the result table. In some implementations, the data tables are accessed in parallel to provide a lookup operation having a fixed latency. Storage locations within the data tables also are arranged to reduce the amount 
	The resulting of combining references would still fail to disclose the above limitations. After a further search and a thorough examination of the present application and in light of the prior arts made of record, claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy (Tiffany) Bui whose telephone number is (571)270-3423. The examiner can normally be reached on Mon - Fri 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/Thuy (Tiffany) Bui/ 
Examiner, Art Unit 2153/
/KRIS E MACKES/Primary Examiner, Art Unit 2153